DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,3-5 in the submission filed 9/9/2021 are acknowledged and accepted.
The amendments to the Abstract and Specification are acknowledged and accepted. 
In view of the amendments to the Claims, Specification, and Abstract, objection to Claims, Drawings, Specification, and Abstract and rejection under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-5. 
Response to Arguments
Applicant's arguments (see Remarks, filed 9/9/2021, pgs 8-15) have been considered, but, respectfully, are not found persuasive.
a)	Takemori does not disclose or suggest "a boundary area positioned between the recording area and the bleached area" as recited by claim 1. (Remarks, pgs 10-11)
Takemori teaches (p56) that a negative grayscale image is used to prepare a mask. The digital negative image was printed on transparency and placed over the interference field. Fig 6A depicts the mask printed on a transparency and this is placed on the holographic fringe field. Annotated Fig 1 shows the placement of the mask in the mask area. The area which has no mask is the unmasked or exposed area which gets 
Mask (annotated Fig 6A)			(Fig 1 annotated)

    PNG
    media_image1.png
    266
    213
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    176
    605
    media_image2.png
    Greyscale

 
With actinic radiation impinging on HRM 14, the result is below, annotated fig 1.

    PNG
    media_image3.png
    187
    607
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    396
    320
    media_image4.png
    Greyscale


The boundary area is interpreted as the area between the image of the person which is considered the recording area and the exposed/bleached area and the boundary area is within the mask area. Hence, Takemori discloses or suggests "a boundary area positioned between the recording area and the bleached area" as recited by claim 1.

b)	Takemori does not disclose or suggest "wherein in the boundary area the holographic material of the HRM is photopolymerizable to a second degree" as recited by claim 1. (Remarks, pgs 11-12)
	Takemori teaches in Fig 6A,6B, the use of a negative gray scale mask (p56) for recording a holographic image on the HRM. As discussed in a) above, from the principles of physics ,the nature of the gray scale mask creates different areas of light absorption and transmissivity leading to the white areas transmitting more light than the darker areas such as the face, hair. Hence, this leads to at least first and second degrees of photo polymerization of the photoreactive dye in the HRM and to at least first and second areas of refractive index contrast. 

 This is shown in the holographic image of Fig 6B.

c)	using "common sense" to supply "wherein the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HRM less than a thickness of the HRM measured parallel to the principal axis of the HRM" is improper. In light of this, the Office Action has failed to lay out a prima facie case of obviousness.(Remarks, pgs 12-13)
	Takemori teaches wherein the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HRM is more than a thickness of the HRM measured parallel to the principal axis of the HRM. However, arranging the relative thicknesses of the boundary area and the HRM is a matter of design. A person of ordinary skill in the art would be able to design different configurations of the thicknesses without undue experimentation, because it is within the realm of ordinary skill and the person would understand that different structure lead to different functions of the hologram. However the structural property being changed is the relative thicknesses of the boundary area and the HRM along perpendicular and 
	In addition, Applicant does not provide any affidavit or support of the difficulty in designing such a structure or even extraordinary results for the advantageous configuration of the thickness of the boundary area measured in at least one direction perpendicular to the principal axis of the HRM being less than a thickness of the HRM measured parallel to the principal axis of the HRM. 

d)	the Examiner only supports the finding of common sense with conclusory statements arguing that "there are finite potential ways (#3, thickness of boundary area in a direction perpendicular to principal axis is less than, equal to or more than thickness of HOE measured parallel to principal axis) in which the thickness can be related." Here, the Examiner has not provided any substantial evidence as to why "wherein the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HRM less than a thickness of the HRM measured parallel to the principal axis of the HRM" is unusually simple or straightforward and thus has failed to present a prima facie case of obviousness.(Remarks, pg 13)
	Designing thickness of the boundary area in at least one direction perpendicular to the principal axis of the HRM to be more or less or equal to the thickness of the HOE does not require a person of ordinary skill in the art to perform undue and extensive experimentation. Takemori’s Fig 6B below shows that the dark area which is considered to be the boundary area is varying around the picture. In the horizontal direction, the dark area is larger near the chin of the person while it is smaller near the top hair of the person. A person of ordinary skill can easily change the size of the dark area for different visual effects like contrast of the picture.  

    PNG
    media_image4.png
    396
    320
    media_image4.png
    Greyscale

	In addition, Applicant seems to be suggesting a complex alternative and the presence of many more alternatives for the ratio of the thicknesses of the boundary area and the HRM, however there can be only three alternatives i.e.,  the thickness of the boundary area in at least one direction perpendicular to the principal axis of the HRM to be more or less or equal to the thickness of the HRM.
Dependent claims are novel and non-obvious in view of their dependence on base claim.(Remarks, pg 14)
Dependent claims are not patentable for at least the same reasons as base claim.
Claims 1-5 are rejected as follows:

Information Disclosure Statement







The information in the IDS filed 1/26/2021 was not considered in the previous office action because of failing to comply with requirements under 37 CFR 1.97€. However Applicant has not resubmitted the IDS and hence the previous objection is upheld.
The information disclosure statement filed 1/26/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS is empty and has missed listing the 2 references, Non Patent literature submitted on 1/26/2021.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, of record)

Regarding Claim 1, Takemori teaches (fig 1-2,6A,6B),   a holographic recording medium  (“HRM”) (holographic recording medium 14, p42, lines 1-7, fig 1) comprising a single contiguous layer of holographic material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6, holographic recording medium 14 has the polymeric binder with the dye, p42, lines 1-7), the HRM (holographic recording medium 14, p42, lines 1-7) further comprising:
	a recording area (area on the face of the person of holographic image in fig 6B,see annotated fig 6B below,  area which was masked with the negative greyscale the holographic material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) of the HRM (holographic recording medium 14, p42, lines 1-7, fig 1) is photopolymerizable to a first degree (fringes in the area on the face of the person of holographic image in fig 6B are bright and hence have a first refractive index contrast, p41, lines  1-15, hence the polymer is photopolymerizable to a first degree);
	a bleached area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1, see annotated fig 1 below, initially a blank rectangular hologram is taken and a holographic image 16 is recorded on it), wherein in the bleached area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1, see annotated fig 1 below) the holographic material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) of the HRM (holographic recording medium 14, p42, lines 1-7, fig 1)  is not photopolymerizable (The unrecorded area of the holographic recording medium 14 with no grey scale mask on top, when subject to actinic radiation would be bleached due to diffusion and diffraction and also upon completion of image recording, (image 16)  chemical stabilization technique to prevent loss of hologram intensity by chemically converting any unreacted photoreactive dye into a different form that is no longer light sensitive, p50, lines 1-10, being no longer light sensitive is being not photopolymerizable); 
recording area (area on the face of the person of holographic image in fig 6B, area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source, p56, lines 1-15, and the fringe field is bright) and the bleached area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, annotated fig 1) 
	wherein in the boundary area (dark area of holographic image, see annotated fig 6B) the holographic material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) of the HRM (holographic recording medium 14, p42, lines 1-7) is photopolymerizable to a second degree (fringes in the dark area of holographic image in fig 6B are a different shade from the face of the person, corresponding to the negative of grayscale image mask, p56, lines 1-15 and hence have a second refractive index contrast, p41, lines  1-15,  hence the polymer is photopolymerizable to a second degree);
	wherein the first degree (fringes in the area on the face of the person of holographic image in fig 6B are bright and hence have a first refractive index contrast, p41, lines  1-15, hence the polymer is photopolymerizable to a first degree) to which the holographic material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) of the HRM (holographic recording medium 14, p42, lines 1-7) is photopolymerizable in the recording area (area on the face of the person of holographic image in fig 6B,see annotated fig 6B below,  area which was masked with the negative 
	wherein the boundary area (dark area  of holographic image, see annotated fig 6B)  has a thickness (thickness of the dark area is interpreted to be the length transversely across the dark area in the image, see annotated fig 6B) as measured in at least one direction perpendicular (transverse length across dark area in fig 6B is perpendicular to the thickness of the article 11 in annotated fig 1) to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HRM (holographic recording medium 14, p42, lines 1-7)  more than  a principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HRM (holographic recording medium 14, p42, lines 1-7) ( transverse length across dark area in holographic image in fig 6B  is larger than thickness of article 11 in fig 1).

Fig 1

    PNG
    media_image3.png
    187
    607
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    396
    320
    media_image4.png
    Greyscale

            
	However Takemori does not teach 
wherein the boundary area has a thickness as measured in at least one direction perpendicular to the principal axis of the HRM less than a thickness of the HRM as measured parallel to the principal axis of the HRM.
Although Takemori does not explicitly disclose the boundary area has a thickness as measured in at least one direction perpendicular to the principal axis of the HRM less than a thickness of the HRM as measured parallel to the principal axis of the HRM, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that the boundary area has a thickness as measured in at least one direction perpendicular to the principal axis of the HRM less than a thickness of the HRM as measured parallel to the principal axis of the HRM since the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HRM is more than a thickness of the HRM measured parallel to the principal axis of the HRM is disclosed and 
there are a finite potential ways (#3, thickness of boundary area in a direction perpendicular to principal axis is less than, equal to or more than thickness of HRM measured parallel to principal axis) in which the thicknesses can be related.  
A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  “If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense;” see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Further a person of ordinary skill in the art would have been motivated to modify Takemori to have the boundary area having a thickness as measured in at least one direction perpendicular to the principal axis of the HRM less than a thickness of the HRM as measured parallel to the principal axis of the HRM for the purpose of having a boundary area which sets of the holographic image with a decorative effect.

Regarding Claim 2, Takemori teaches the HRM of claim 1 wherein the thickness of the HRM (holographic recording medium 14, p42, lines 1-7) as measured parallel to the principal axis of the HRM (holographic recording medium 14, p42, lines 1-7) is selected from a group consisting of: less than one millimeter (thickness of holographic recording medium of 0.5 micron-1000micron, p40, lines 1-3) less than one hundred micrometers, and less than six micrometers.

Regarding Claim 3, Takemori teaches the HRM of claim 1, further comprising a protective layer (protective layer, p50, lines 1-10) covering at least a portion of one surface of  the holographic material layer (transparent polymeric binder with a photoreactive dye, p15, lines 1-6).

Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, of record) and further in view of  Uchida et al (US 7,133,170 B1, of record).

Regarding Claim 4, Takemori teaches the HRM of claim 3, 
	wherein the protective layer (protective layer, p50, lines 1-10) comprises a first protective layer (top-coat layer 18, p42, lines 1-13) and a second protective layer (support layer 12, p42, lines 1-13), wherein the first protective layer (top-coat layer 18, p42, lines 1-13) and a second protective layer (support layer 12, p42, lines 1-13) at least partially cover opposing surfaces of the holographic material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6, holographic recording medium 14 has the polymeric binder with the dye, p42, lines 1-7), (both of the support layer 12 and the top-coat layer 18 include one or more light blocking moieties to help stabilize the holographic image 16, p42, lines 11-13, hence the layers are protective layers).
	However Takemori does not teach
wherein 48 LEGAL\39220830\1at least one of the first protective layer and the second protective layer comprise a provisional protective layer.
	Takemori and Uchida are related as protective layers in HRM.
	Uchida teaches (fig 10A,10B), a HRM (holographic material layer 33, with light shielding member 41, col 8, lines 1-3)
	wherein 48 LEGAL\39220830\1at least one of the first protective layer (light shielding member 41, col 8, lines 55-61) and the second protective layer comprise a provisional protective layer (light shielding member 41 is removed from/attached to the recording zone, col 8, lines 62-65, col 9, lines 4-9, hence it is provisional).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the .
	
Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, of record) and further in view of Lee et al (US 2015/0177686 A1, of record).

Regarding Claim 5, Takemori teaches the HRM of claim 1.
	However Takemori does not teach
	wherein the recording area has a thickness measured in at least one direction perpendicular to the principal axis of the HRM less than 2 millimeters.
	Takemori and Lee are related as holograms.
	Lee teaches 
wherein the recording area (holographic element to be recorded on a hologram film, p54, lines 3-6) has a thickness (length or width of hologram is interpreted as the thickness in a direction perpendicular to the principal axis) measured in at least one direction perpendicular to the principal axis (principal axis is along a parallel to the thickness of the holographic element) of the HRM (holographic film, p54, lines 3-6) less than 2 millimeters (1mm by 1mm, length or width of 1mm).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the HRM less than 2 millimeters for the purpose of manufacturing a hologram of commonly used dimensions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JVD
Jyotsna V DabbiExaminer, Art Unit 2872              					1/11/2022

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872